      Case: 1:18-cv-03550 Document #: 85 Filed: 03/11/19 Page 1 of 3 PageID #:503




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



ELIZABETH AGUILERA, CRYSTAL                            Case No. 1:18-cv-03550
RUSSELL, TERESA DISALVO, EMMA
MENDOZA, and SHAUNTIQUEA FOSTON,                       Hon. Edmond Chang
individually and on behalf of themselves and
all others similarly situated.,

                 Plaintiffs,

           vs.

NuWave, LLC,

                 Defendant.


                                     NOTICE OF MOTION

           On March 14, 2019 at 8:30 a.m., or soon thereafter as counsel may be heard, counsel

shall appear before the Honorable Judge Edmond E. Chang, or any judge sitting in that judge’s

stead, in the courtroom usually occupied by him in the Northern District of Illinois and shall then

and there present the SECOND JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE:

EXTENDING THE BRIEFING SCHEDULE.


DATED: March 11, 2019                     PEARSON, SIMON & WARSHAW, LLP


                                          By: /s/ Melissa S. Weiner
                                                         MELISSA S. WEINER

                                          Melissa S. Weiner, Esq.
                                          PEARSON, SIMON & WARSHAW, LLP
                                          800 LaSalle Avenue
                                          Suite 2150
                                          Minneapolis, MN 55402
                                          Telephone: (612) 389-0600
                                          Facsimile: (612) 389-0610




903765.1
      Case: 1:18-cv-03550 Document #: 85 Filed: 03/11/19 Page 2 of 3 PageID #:503



                                     Jeffrey M. Ostrow, Esq.
                                     Jonathan M. Streisfeld, Esq.
                                     Joshua R. Levine, Esq.
                                     KOPELOWITZ OSTROW FERGUSON
                                     WEISELBERG GILBERT
                                     2800 Ponce de Leon Blvd.
                                     Suite 1100
                                     Coral Gables, FL 33134
                                     Telephone: (305)529-8858
                                     Facsimile: (954)525-4300

                                     Hassan A. Zavareei, Esq.
                                     TYCKO & ZAVAREEI LLP
                                     1828 L Street, NW
                                     Suite 1000
                                     Washington, DC 20036
                                     Telephone: (202) 973-0900
                                     Facsimile: (202) 973-0950
                                     Douglas A. Millen, Esq.
                                     Robert J Wozniak, Esq.
                                     Brian M Hogan, Esq.
                                     FREED KANNER LONDON & MILLEN LLC
                                     2201 Waukegan Road
                                     Suite 130
                                     Bannockburn, IL 60015
                                     Telephone: (224) 632-4500
                                     Facsimile: (224) 632-4521

                                     Attorneys for Plaintiffs


DATED: March 11, 2019                PALMERSHEIM & MATHEW LLP


                                     By: /s/ Anand C. Mathew
                                                   ANAND C. MATHEW

                                     Anand C. Mathew, Esq.
                                     PALMERSHEIM & MATHEW LLP
                                     401 N. Franklin Street,
                                     Suite 4S
                                     Chicago, IL 60654
                                     Telephone: (312) 319-1791
                                     acm@thepmlawfirm.com

                                     Attorneys for Defendant




903765.1                                    2
    NOTICE OF SECOND JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE: EXTENDING THE
                                  BRIEFING SCHEDULE
      Case: 1:18-cv-03550 Document #: 85 Filed: 03/11/19 Page 3 of 3 PageID #:503




                                  CERTIFICATE OF SERVICE

           I, Melissa S. Weiner, hereby certify that on March 11, 2019, a copy of the foregoing

NOTICE OF SECOND JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE:

EXTENDING THE BRIEFING SCHEDULE was filed with the Clerk of the Court using the

CM/ECF system which will send notification of such filing to all attorneys of record.


                                                     /s/ Melissa S. Weiner
                                                     Melissa S. Weiner




903765.1                                         3
    NOTICE OF SECOND JOINT MOTION FOR ENTRY OF STIPULATED ORDER RE: EXTENDING THE
                                  BRIEFING SCHEDULE
